Amendment to Employment Agreement




As you know, Western Reserve Bancorp elected to participate in the Capital
Purchase Program (CPP) of the Troubled Asset Relief Program (TARP).  As long as
we are a participant, we must comply with certain TARP compensation provisions.


One of these provisions involves your Change in Control Agreement.  It is
necessary that you waive your rights to any “golden parachute” payment (or any
similar payment that could be considered a “golden parachute” under U.S.
Treasury Rules) during the time that we are a participant in TARP.


Also, you must agree to a “clawback” of any bonus or incentive compensation
payment that is later found to have been made based on materially inaccurate
financial statements or performance criteria.
 

 

  WESTERN RESERVE BANCORP, INC.                          
 
By:
           


 
Acknowledged and accepted:






__________________________________________________
Name                                                                        Date